Name: Regulation (EEC) No 956/74 of the Commission of 22 April 1974 amending the Dutch versions of Regulations (EEC) Nos 1770/72 and 3282/73 relating to wine
 Type: Regulation
 Subject Matter: tariff policy;  trade;  marketing;  beverages and sugar
 Date Published: nan

 No L 109/20 Official Journal of the European Communities 23 . 4 . 74 REGULATION (EEC) No 956/74 OF THE COMMISSION of 22 April 1974 amending the Dutch versions of Regulations (EEC) Nos 1770/72 and 3282/73 relating to wine HAS ADOPTED THIS REGULATION : Article 1 In the Dutch version of Article 10a of Commission Regulation (EEC) No 1 770/72 (5 ) of 3 August 1972, as last amended by Regulation (EEC) No 2865/73 , the words 'de datum van de inwerkingtreding' are with effect from 1 October 1973 replaced by the words 'de datum van het toepassing worden'. Article 2 The Dutch version of the first paragraph of Article 3a of Commission Regulation (EEC) No 3282/73 (6) of 5 December 1973 , as last amended by Regulation (EEC) No 373/74, is with effect from 17 February 1974 replaced by the following : 'Onder bottelaar wordt verstaan : de natuurlijke of rechtspersoon of groep van deze personen die wijn ­ bottelt of voor zijn rekening laat bottelen '. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 816/70 (') of 28 April 1970 laying down additional provisions for the common organization of the market in wine, as last amended by Regulation (EEC) No 2592/73 (2 ), and in particular Articles 28 (5) and 30 (4) thereof ; Whereas certain errors of translation appeared in the Dutch versions of Commission Regulation (EEC) No 2865/73 (3) of 16 October 1973 amending Regulation No 1770/72 and drawing up the lists of agencies and laboratories which are empowered to issue the docu ­ ment accompanying wines for direct human consump ­ tion imported from third contries and of Commission Regulation (EEC) No 373/74 (4) of 13 February 1974 supplementing Regulation (EEC) No 3282/73 defining the term 'bottler' and 'bottling' ; whereas amendments should therefore be made to the Regula ­ tions in question ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Wine, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 April 1974. For the Commission The President Francois-Xavier ORTOLI ( ») OJ No L 99, 5 . 5 . 1970, p. 20 . (2 ) OJ No L 269, 26 . 9 . 1973 , p. 1 . (J) OJ No L 295 , 23 . 10 . 1973, p. 8 . b) OJ No L 42, 14 . 2 . 1974, p. 4 . ( 5 ) OJ No L 191 , 21 . 8 . 1972, p. 31 . (6) OJ No L 337, 6 . 12 . 1973 , p. 20 .